Citation Nr: 0942339	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-387 84A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for L4-5 
intervertebral disc syndrome (IVDS), currently evaluated as 
30% disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R) prior to March 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to February 
1962.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2004 rating action that 
denied a T/R and a rating in excess of 20% for IVDS.  By 
rating action of January 2007, the RO granted an increased 
rating from 20% to 30% for the veteran's IVDS; the matter of 
a rating in excess of 30% remains for appellate 
consideration.  

By rating action of October 2007, the RO granted a T/R from 
March 2007; the matter of entitlement to a T/R prior to March 
2007 remains for appellate consideration.

By decision of October 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  

Appellate review discloses that, by rating action of 28 March 
2009, the RO increased the rating of the veteran's right 
lower extremity radiculopathy from    10% to 20%, and found 
him incompetent to handle disbursement of funds.  However, 
the claims folder contains only a copy of the first page of 
that rating action.  Inasmuch as the reasons and bases for 
the RO's rating actions, the effective dates of the actions, 
the diagnostic codes for the disabilities involved, and other 
procedural information pertaining to those issues have a 
bearing upon the increased rating and T/R issues on appeal, 
the Board finds that this case must be remanded to the RO to 
associate with the claims folder a complete copy of the 28 
March 2009 rating action prior to an appellate decision on 
the issues on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should associate with the 
claims folder a complete copy of the 28 
March 2009 rating action that increased 
the rating of the veteran's right lower 
extremity radiculopathy from 10% to 20%, 
and found him incompetent to handle 
disbursement of funds.

2.  After completing the requested 
action, the RO should return this case 
directly to the Board for further 
appellate consideration.  The RO need not 
readjudicate the claims on appeal, or 
furnish the Veteran and his 
representative a Supplemental Statement 
of the Case.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

